DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 have been examined and are pending.

Drawings
3.	The applicant’s submitted drawings are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0158145 to Weigel et al. (hereinafter Weigel), in view of US Patent Application Publication No. 2015/0193994 to McQuade and in view of US Patent Application Publication No. 2021/0248641 to Chan et al. (hereinafter Chan).

Regarding Claim 1, Weigel discloses (¶1) vehicle fleet management using computationally and memory efficient computing infrastructures. Further, it discloses:
system for providing operator fleet performance benchmarking and analytics (Weigel discloses vehicle fleet management and optimizing vehicle performance and driving habits to reduce fuel consumption ¶1, ¶83) the system comprising: at least one processor; a memory storage device including instructions that when executed by the at least one processor are configured to (Weigel ¶59 - ¶63 discloses computing device with memory and processor and computer readable instructions) obtain target operator vehicle configuration data and telemetry data associated with a target operator vehicle fleet (Weigel ¶58-¶66, ¶76-¶84 discloses mobile data terminal MDT capturing vehicle operating and configuration parameters and an associated telemetry module providing telemetry data related to vehicle fleet management) obtain other operator vehicle configuration data and telemetry data associated with the subset of operators; Weigel ¶83 discloses the telemetry module makes life-cycle improvements by collecting real-time fuel and usage data from a subset (i.e. group) of vehicles in a fleet e.g. in a fleet of trucks the data is collected only from those trucks that traveled across state lines. Other criteria or filter categories may include types of payload being delivered, size of payloads etc. (¶132). 
Weigel does not explicitly discloses anonymize the other operator vehicle configuration data and telemetry data, determine target operator key performance indicator values for the target operator vehicle fleet based on the target operator vehicle configuration data and telemetry data, determine other operator key performance indicator values for the subset of operators based on the vehicle configuration data and telemetry data associated with the subset of operators, benchmark the target operator vehicle fleet’s performance using the other operator key performance indicator values as a baseline, generate visualizations that visually represent the target operator and other operator key performance indicator values and the results of the benchmark. However, in an analogous art, McQuade teaches:
 anonymize the other operator vehicle configuration data and telemetry data (McQuade discloses that the vehicle data is anonymized ¶78) determine target operator key performance indicator values for the target operator vehicle fleet based on the target operator vehicle configuration data and telemetry data (McQuade ¶70-¶71 and Fig. 11 discloses KPIs for vehicles and drivers including based on the vehicle configuration insight data and data collected by telematics as shown in Fig. 8) determine other operator key performance indicator values for the subset of operators based on the vehicle configuration data and telemetry data associated with the subset of operators (McQuade ¶78 discloses collecting data about other pupil transportation fleet and determining safe delivery KPI by comparing the data with other operators and provide a ranking relative to the other fleets) benchmark the target operator vehicle fleet’s performance using the other operator key performance indicator values as a baseline (McQuade discloses Fig. 12:366, summarized data for the fleet operator is compared to summarized data from as many other fleets as possible, and to provide a ranking relative to the other fleets) generate visualizations that visually represent the target operator and other operator key performance indicator values and the results of the benchmark (McQuade discloses Figs. 10-13 the visualizations that visually represents several operators and also indicate their key performance indicator values in comparison to the benchmark values with other drivers and with other fleets operating in the same district area (Fig. 11:338 and Fig. 12:358 and Fig. 12:366). 
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine system for providing operator fleet performance benchmarking and analytics, the system comprising: at least one processor; a memory storage device including instructions that when executed by the at least one processor are configured to obtain target operator vehicle configuration data and telemetry data associated with a target operator vehicle fleet obtain other operator vehicle configuration data and telemetry data associated with the subset of operators, as disclosed by Weigel, and anonymize the other operator vehicle configuration data and telemetry data, determine target operator key performance indicator values for the target operator vehicle fleet based on the target operator vehicle configuration data and telemetry data, determine other operator key performance indicator values for the subset of operators based on the vehicle configuration data and telemetry data associated with the subset of operators, benchmark the target operator vehicle fleet’s performance using the other operator key performance indicator values as a baseline, generate visualizations that visually represent the target operator and other operator key performance indicator values and the results of the benchmark, as taught by McQuade, for the purpose of implementing several fleet performance monitoring graphical user interfaces (GUI) that simultaneously display different types of fleet data to a user, using combinations of different data types designed to enable fleet users to efficiently manage their fleet by trends and exceptions, which are efficiently and graphically presented to the fleet operator (McQuade, ¶Abstract).
Weigel in view of McQuade does not explicitly discloses determine, based on the target operator vehicle configuration data and telemetry data, an operator-like-me profile including target operator operation values representing attributes of the target operator vehicle fleet, determine, based on the target operator operation values, a subset of operators satisfying criteria associated with the operator-like-me profile. However, in an analogous art, Chan teaches:
determine, based on the target operator vehicle configuration data and telemetry data, an operator-like-me profile including target operator operation values representing attributes of the target operator vehicle fleet (Chan discloses Fig. 9:406 to generate a driver profile based on the received telematics data and the driving behavior data along with other vehicle configuration and operational data ¶20-¶21) determine, based on the target operator operation values (Chan discloses Fig. 9:406 target operator operation values i.e. received telematics data and the driving behavior data) a subset of operators satisfying criteria associated with the operator-like-me profile (Chan Fig. 4 and ¶93-¶94 discloses operators (i.e. driver profiles) compared against the associated criteria such as the handling criteria, feature criteria, vehicle type, ruggedness/reliability criteria, vehicle make/model, power criteria, braking criteria etc.)
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine system for providing operator fleet performance benchmarking and analytics, the system comprising: at least one processor; a memory storage device including instructions that when executed by the at least one processor are configured to obtain target operator vehicle configuration data and telemetry data associated with a target operator vehicle fleet obtain other operator vehicle configuration data and telemetry data associated with the subset of operators, anonymize the other operator vehicle configuration data and telemetry data, determine target operator key performance indicator values for the target operator vehicle fleet based on the target operator vehicle configuration data and telemetry data, determine other operator key performance indicator values for the subset of operators based on the vehicle configuration data and telemetry data associated with the subset of operators, benchmark the target operator vehicle fleet’s performance using the other operator key performance indicator values as a baseline, generate visualizations that visually represent the target operator and other operator key performance indicator values and the results of the benchmark, as disclose by Weigel in view of McQuade, and determine, based on the target operator vehicle configuration data and telemetry data, an operator-like-me profile including target operator operation values representing attributes of the target operator vehicle fleet, determine, based on the target operator operation values, a subset of operators satisfying criteria associated with the operator-like-me profile, as taught by Chan, for the purpose of implementing technologies for identifying vehicles and/or vehicle components using driver profiles based upon vehicle telematics and/or other data (Chan, ¶2).

Regarding Claim 2, Weigel in view of McQuade in view of Chan discloses all the elements with respect to claim 1. Further the combination discloses:
wherein in determining the subset of operators satisfying criteria associated with the operator-like-me profile (Chan discloses the driver operator profile is compared against a criteria to identify vehicles that have characteristics that match a driving style of subset of operators, ¶91) the system is configured to, for each operator included in the subset of operators determine other operator operation values representing attributes of the operator vehicle fleet (Chan discloses for each vehicle in the subset, the driver operation attributes are represented by acceleration data, braking data of fleet) determine the operator operation values are similar to the target operator operation values according to a threshold (Chan discloses ¶101 vehicle identification unit assigns a score based upon how well driver profile meets the individual types of criteria, and determine whether the criteria are satisfied based upon whether a total score (summing the individual scores) exceeds a predetermined threshold.)
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 3, Weigel in view of McQuade in view of Chan discloses all the elements with respect to claim 2. Further the combination discloses:
wherein the system comprises a machine learning algorithm trained to determine the operator-like-me profile (Chan discloses ¶49 profile generation unit using some types of profile information within driving behavior information and alert responsiveness information as profile field values, and also calculate a “responsibility rating” based upon driving behavior information, feature usage information, alert responsiveness information, driver state information, and/or other information.)
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 4, Weigel in view of McQuade in view of Chan discloses all the elements with respect to claim 2. Further the combination discloses:
wherein the system comprises a machine learning algorithm trained to determine the subset of operators satisfying criteria associated with the operator-like-me profile (Chan discloses driving behaviors identification unit ¶44 to detect and identify various types of profile related to various driving behaviors, and the information in the driver profile is compared against the criteria such as power criteria, braking criteria, handling criteria, or feature criteria and reliability criteria, ¶94.)
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 5, Weigel in view of McQuade in view of Chan discloses all the elements with respect to claim 2. Further the combination discloses:
wherein the target operator and the other operator operation values include values representing attributes of at least one of: vehicle configuration, drive cycles, and duty cycles (McQuade ¶27 discloses plurality of metrics related to vehicle or driver performance and/or vehicle performance are automatically collected by a plurality of sensors incorporated into a vehicle. Such metrics can include, but are not limited to, vehicle speed, vehicle acceleration, vehicle deceleration, engine RPMs, idle time, engine temperature, coolant temperature, oil temperature, fuel consumption, and vehicle positional data.)
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 6, Weigel in view of McQuade in view of Chan discloses all the elements with respect to claim 5. Further the combination discloses:
wherein the target operator and the other operator operation values include values representing attributes of at least one of vehicle class, vehicle engine family, vehicle model, maximum speed, average speed, horsepower utilization, cruise control usage, average trip distance and load profile (McQuade ¶27 discloses plurality of metrics related to vehicle or driver performance and/or vehicle performance are automatically collected by a plurality of sensors incorporated into a vehicle. Such metrics can include, but are not limited to, vehicle speed, vehicle acceleration, vehicle deceleration, engine RPMs, idle time, engine temperature, coolant temperature, oil temperature, fuel consumption, and vehicle positional data.)
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 7, Weigel in view of McQuade in view of Chan discloses all the elements with respect to claim 1. Further the combination discloses:
wherein the target operator and the other operator key performance indicator values include transportation system efficiency determinant values (McQuade discloses efficient fleet management requires monitoring assets and drivers to maximum uptime. McQuade discloses ¶63 driver uptime metric and a vehicle uptime metric indicating that for April of 2014, the vehicle uptime metric was only 50%, and the driver uptime metric was 75%.
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 8, Weigel in view of McQuade in view of Chan discloses all the elements with respect to claim 7. Further the combination discloses:
wherein the target operator and the other operator key performance indicator values include at least one of: fuel economy; software status; uptime; gradeability; acceleration; freight efficiency; maintenance compliance; and vehicle driver performance (McQuade discloses ¶27 acceleration and fuel consumption, ¶58 maintenance compliance and driver performance, ¶63 vehicle uptime metric 50% and the driver uptime metric 75%.)
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 9, Weigel in view of McQuade in view of Chan discloses all the elements with respect to claim 1. Further the combination discloses:
wherein the system is further configured to: receive a request from a client application to initiate the benchmark (Weigel discloses telemetric applications ¶88 for generating work requests, and initiates the benchmark for a better picture of vehicle performance, driving habits and fuel consumption, by identifying vehicles and driving habits where fuel consumption is above particular benchmark numbers.
provide the visualizations visually representing the results of the benchmark to the client application for display in a graphical user interface (McQuade discloses Figs. 10-13 the visualizations that visually represents several operators and also indicate their key performance indicator values in comparison to the benchmark values with other drivers and with other fleets operating in the same district area (Fig. 11:338 and Fig. 12:358 and Fig. 12:366). 
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 10, Weigel in view of McQuade in view of Chan discloses all the elements with respect to claim 9. Further the combination discloses:
wherein the system is further configured to receive one or more target operator selections from the client application adjusting one or more target operator operation values (Weigel discloses ¶138 the user's ability to select operational parameters through an interface and to adjust the outlier values. McQuade also discloses ¶83 - ¶84 user selectable date ranges, locations vehicles and threshold values).
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 11, Weigel in view of McQuade in view of Chan discloses all the elements with respect to claim 9. Further the combination discloses:
wherein the visualizations include at least one of: overview metrics associated with an overall health of the target operator vehicle fleet; fuel economy by vehicle identification number (VIN) or vehicle model; a fuel economy histogram representing a distribution of average fuel economy per vehicle across the target operator vehicle fleet; a fuel economy map representing average fuel economy measured across the target operator vehicle fleet; a fuel economy heat map representing locations where the target operator vehicle fleet operates; and cruise control usage metrics (McQuade discloses Fig. 11 vehicle information such as specific make and model, and Fig. 13 GUI showing the visualization statistics including the mileage metrics and fuel consumption ¶27.)
The motivation to combine the references is similar to the reasons in Claim 1.

Claim 12, do not teach or further define over the limitation in claim 1 respectively. Therefore claim 12 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 13, do not teach or further define over the limitation in claim 2 respectively. Therefore claim 13 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 14, do not teach or further define over the limitation in claim 7 respectively. Therefore claim 14 is rejected for the same rationale of rejection as set forth in claim 7.

Regarding Claim 15, Weigel in view of McQuade in view of Chan discloses all the elements with respect to claim 12. Further the combination discloses:
determining a vehicle configuration for a target operator vehicle based on the results of the benchmark and automatically providing the selected vehicle configuration to a provisioning system to initiate manufacture of the target operator vehicle based on the vehicle configuration (McQuade ¶77, Fig. 12: 358 graphically presents fleet wide uptime metrics to the user. This can be based on per driver, per route, per bus, or fleet wide, based on user selectable parameters. Note that the data is being presented based on two different types of buses being operated by this fleet. This summarized up time data efficiently informs the user that in the month of May 2014 the Brand A buses had significantly higher up time statistics than Brand B. The fleet operator may use this data to negotiate a discounted price for Brand B buses, or to document then need to purchase Brand A buses in the future as new buses are needed. In some embodiments, more detailed information can be presented using hyperlinks and/or popup windows) or automatically providing the selected vehicle configuration to a vehicle configuration update system to update the target operator vehicle based on the vehicle configuration (McQuade ¶77, where showing a need to purchase shows initiating manufacturing would have been obvious to one of ordinary skill in the art as ordering is directly related to manufacturing.)
The motivation to combine the references is similar to the reasons in Claim 12.

Claim 16, do not teach or further define over the limitation in claim 9 respectively. Therefore claim 16 is rejected for the same rationale of rejection as set forth in claim 9.

Claim 17, do not teach or further define over the limitation in claim 10 respectively. Therefore claim 17 is rejected for the same rationale of rejection as set forth in claim 10.

Claim 18, do not teach or further define over the limitation in claim 1 respectively. Therefore claim 18 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 19, do not teach or further define over the limitation in claim 2 respectively. Therefore claim 19 is rejected for the same rationale of rejection as set forth in claim 2.

Claim 20, do not teach or further define over the limitation in claim 6 respectively. Therefore claim 20 is rejected for the same rationale of rejection as set forth in claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451

/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451